         Case 1:18-cv-09537-VSB Document 23-1 Filed 01/30/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                           Civil Action No.: 1:18-cv-09537-VSB
UNITED FABRICS INTERNATIONAL, INC., a
California corporation,                    [PROPOSED] ORDER ON JOINT
                                           STIPULATION TO TRANSFER
Plaintiff,                                 VENUE

v.

THE CATO CORPORATION, a North Carolina
Corporation; and DOES 1-10,

Defendants.




       Case 3:19-cv-00061-FDW-DCK Document 24 Filed 01/31/19 Page 1 of 2
         Case 1:18-cv-09537-VSB Document 23-1 Filed 01/30/19 Page 2 of 2



               ORDER ON JOINT STIPULATION TO TRANSFER VENUE
       Pursuant to 28 U.S.C. §1404, based on the stipulation of the parties, the Court hereby
finds that a transfer of this action would serve the interest and convenience of the parties and
witnesses;
       IT IS HEREBY ORDERED this action shall be transferred to the United States District
Court for the Western District of North Carolina.
       IT IS FURTHER ORDERED that all pretrial deadlines shall be stayed pending the
transfer of these claims.


       SO ORDERED.




Dated: ____________,
        January 31   2019                             _______________________________
                                                      HON. VERNON S. BRODERICK
                                                      UNITED STATES DISTRICT JUDGE




                                                 2

      Case 3:19-cv-00061-FDW-DCK Document 24 Filed 01/31/19 Page 2 of 2
